Citation Nr: 0737095	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-33 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes.

3.  Entitlement to service connection for a bilateral foot 
condition, to include peripheral neuropathy and a skin 
disease secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel
INTRODUCTION

The veteran served on active duty in the Army from November 
1962 to May 1967 and from April 1975 to April 1979.   He was 
stationed in Vietnam from June 1966 to May 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which 
(1) denied a rating in excess of 20 percent for diabetes 
mellitus, (2) denied service connection for hypertension, and 
(3) denied secondary service connection for a foot condition, 
claimed as peripheral neuropathy and a skin disease.  The RO 
issued a notice of the decision in March 2004.  In June 2004, 
the veteran filed a Notice of Disagreement (NOD) with respect 
to all three issues.  Regarding hypertension, the veteran 
disagreed with the denial of secondary service connection.  
As to the claimed foot disability, the RO only adjudicated 
secondary service connection; thus, the issues are as styled 
on the first page of this decision.  

The RO provided a Statement of the Case (SOC) in September 
2004 with respect to the diabetes and foot issues only.  In 
October 2004, the veteran filed a Form 9 in which he stated 
that he was appealing the denial of an increased diabetes 
rating and the denial of service connection for hypertension.  
In October 2005, the RO provided a Supplemental Statement of 
the Case (SSOC) with respect to the diabetes and foot issues 
only.  In July 2006, the RO issued a SSOC addressing all 
three issues.  The veteran's representative filed a Form 646, 
indicating that the issues being appealed were an increased 
rating for diabetes, secondary service connection for 
hypertension, and secondary service connection for a foot 
condition.

As for the claim of secondary service connection for 
hypertension, while the September 2004 SOC did not address 
that issue, the July 2006 SSOC led the veteran to believe 
that the appeal of that claim had been perfected.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that, unless the RO closes the appeal pursuant to 38 U.S.C.A. 
§ 7105(d)(3) (West 2002) and 38 C.F.R. § 19.32 (2007), for 
failure to file a timely Substantive Appeal, that failure 
does not automatically deprive the Board of jurisdiction.  
Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).  In 
this regard, it is pertinent to note that Congress has 
created the veterans' benefits system to be both 
"paternalistic" and "uniquely pro-claimant."  See Jaquay v. 
Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 
F.3d 1356 (Fed. Cir. 2000); Hensley v. West, 212 F.3d 1255 
(Fed. Cir. 2000).  VA has a duty to fully and sympathetically 
develop a claimant's claim to its optimum.  Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998).  In view of the 
foregoing, the Board finds that the claim for secondary 
service connection for hypertension is currently in appellate 
status.

As for the claim of secondary service connection for 
peripheral neuropathy and skin rash, claimed as a foot 
condition, the veteran's representative filed the Form 646 
indicating his desire to appeal this issue within sixty days 
of the July 2006 SSOC.  The Board therefore construes the 
representative's statement as a timely filed substantive 
appeal.  38 C.F.R. §§ 20.202, 20.300, 20.301; 20.302(b) 
(2007); Fenderson v. West, 12 Vet.App. 119 (1999) 
(acknowledging that a representative's statement can be 
considered a substantive appeal).  It is also pertinent to 
note that the October 2007 brief by the veteran's 
representative makes clear that the veteran is appealing all 
three issues.  

The veteran did not request a hearing on this matter.

The issue of entitlement to secondary service connection for 
a bilateral lower extremity disability, to include peripheral 
neuropathy and a skin rash is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1. VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the veteran 
resulted.

2. The veteran's service-connected diabetes mellitus, type II 
requires insulin, an oral hypoglycemic agent, and a 
restricted diet; the medical evidence does not show that it 
necessitates regulation of activities as defined by the 
applicable rating criteria.

3. The medical evidence shows that the veteran's hypertension 
was not caused or aggravated by his service-connected 
diabetes mellitus.


CONCLUSIONS

1.  The criteria for assignment of a disability rating in 
excess of 20 percent for diabetes mellitus, type II have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.119, Diagnostic 
Code 7913 (2007). 

2.  The veteran's hypertension is not proximately due to or 
the result of his service-connected diabetes mellitus.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.


a. Duty to Notify  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The September 2002 and January 2004 letters from the RO 
satisfy these mandates.  
The September 2002 letter informed the veteran about the type 
of evidence needed to support his claim for an increased 
rating for diabetes mellitus.  The January 2004 letter 
informed the veteran about the type of evidence needed to 
support his claims for an increased rating for diabetes 
mellitus and secondary service connection for hypertension.  
These letters clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records and records 
held by any Federal agency, provided the veteran gave consent 
and supplied enough information to enable their attainment.  
It made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  The September 
2002 letter specifically asked the veteran to provide VA with 
any additional information or records that he had.  The Board 
thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also  Mayfield v. Nicholson, 19 Vet. App. 103, 109-
12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the March 2004 RO decision that is the subject of this appeal 
in its January 2004 letter.  However, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a rating in the January 2004 letter.  With respect 
to Dingess notice, where such a timing error occurred, the 
Board must presume that the error was prejudicial, and VA 
bears the burden of rebutting said presumption.  Sanders, 487 
F.3d at 886, 891 (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed  prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328  (Fed. Cir. 2006).  

In the instant case, the RO did supply rating notice in 
September 2004.  Thereafter, the veteran had ample time to 
submit additional evidence concerning his hypertension and 
the severity of his diabetes.  Timely rating notice would not 
have operated to alter the outcome because evidence 
establishing a rating in excess of 20 percent for diabetes is 
lacking and the preponderance of the evidence is against 
secondary service connection for hypertension.  See Sanders, 
487 F.3d at 887 (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  The 
veteran has not raised an effective date claim, and in view 
of the foregoing, the Board cannot conclude that the defect 
in timing of Dingess notice affected the essential fairness 
of the adjudication.  The presumption of prejudice is 
therefore rebutted.

b. Duty to Assist 

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a February 2004 examination, which was thorough in 
nature and adequate for rating the veteran's diabetes.  It 
also included a competent opinion addressing the question of 
whether the veteran's diabetes caused or aggravated his 
hypertension.  Direct or presumptive service connection for 
hypertension is not at issue.  The Board finds that the 
medical evidence of record is sufficient to resolve the two 
claims addressed in this decision.  Thus, VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 



II. Increased Rating

a. Law & Regulations 

Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913. Under this regulation, a 20 percent 
rating is warranted for diabetes requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet; and a 40 percent rating is warranted for diabetes 
mellitus requiring insulin, restricted diet and regulation of 
activities (emphasis added); a 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately; and a maximum 100 percent rating is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

b. Factual Background & Discussion

Service connection for diabetes mellitus, type II was granted 
by a March 2003 RO decision on the basis of presumptive 
exposure to herbicide agents in the Republic of Vietnam.  The 
RO assigned a 20 percent rating based on the fact that the 
veteran was insulin-dependent and on a restricted diet.  His 
claim for an increased rating was received by the RO in 
November 2003.  The veteran contends, in essence, that his 
diabetes is more disabling than currently evaluated.

December 1998 treatment records from Kaiser Permanente 
indicate that the veteran was referred as a new onset 
diabetic.  The veteran complained of polyuria and polydipsia.  
Treatment records from December 1998 to December 2001 
indicate that the veteran's diabetes was controlled with 
insulin.

Kaiser Permanente treatment records from September 2003 
reveal that the veteran's serum glucose (blood sugar) was 
elevated.  

A November 2003 VA treatment note shows that the veteran was 
prescribed metformin.

A January 2004 VA treatment record indicates that the 
veteran's diabetes was controlled with diet, insulin and 
metformin.

The veteran received a comprehensive VA examination in 
February 2004.  It is not clear whether the examiner reviewed 
the claims file.  The veteran informed the examiner that he 
had been diagnosed with diabetes "in approximately 1995."  
He complained of blurred vision, leg and foot pain, and hand 
cramps.  An eye exam was negative for diabetic retinopathy.  
He reported a treatment history of NPH insulin at 35 units 
every morning and metformin.  The veteran had no history of 
ketoacidosis and no hypoglycemia.  He denied any 
hospitalizations for diabetes.  The diagnosis included 
diabetes mellitus type II, poor control.  

March 2005 VA treatment notes indicate that the veteran 
reported an average blood sugar of 200.  He denied any 
hypoglycemic symptoms.  The physician prescribed NPH insulin 
at 40 units every morning and 15 units before dinner, and 
decreased the metformin.  The physician indicated that the 
veteran's diabetes needed better control.  An April 2005 VA 
progress note reveals an assessment of diabetes without 
complications.

A May 2005 VA treatment record indicates that the examiner 
increased the metformin and recommended that the veteran 
double his amount of exercise.  His blood sugar averaged 130.  
The examiner emphasized the importance of diet.

A December 2005 VA treatment record indicates that the 
veteran's diabetes was not well controlled due to 
noncompliance with medications and appointments.  The 
examiner prescribed NPH insulin at 40 units every morning and 
20 units before dinner, and increased the metformin.  She 
also advised the veteran to double his amount of exercise and 
improve his diet.

The record indicates that the veteran takes an oral 
hypoglycemic agent, daily insulin, and is on a restricted 
diet, which is consistent with his current 20 percent rating.  
While his medications have been increased because of apparent 
intermittent poor control of his blood sugar, there is no 
indication in the record that the veteran has had a physician 
or other health care provider state that his diabetes 
requires regulation of his activities, which is defined by VA 
as an avoidance of strenuous occupational and recreational 
activities.  (Emphasis added.)  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  On the contrary, the veteran has 
repeatedly been advised to increase his exercise in an effort 
to lose weight.  Based on this, the veteran does not meet the 
criteria for the next highest rating (40 percent).  

The Board further notes that the evidence of record does not 
show that the veteran has experienced episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization or twice a month visits to a diabetic care 
provider (in addition to complications that would not be 
compensable if separately evaluated), which would warrant a 
60 percent evaluation (emphasis added), or episodes of 
ketoacidosis or  hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength  or complications that would be 
compensable if separately evaluated, which would warrant a 
100 percent rating.    

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for a 
rating in excess of 20 percent for diabetes mellitus.  As the  
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v.  
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the  
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

III. Secondary Service Connection

Pursuant to 38 C.F.R. § 3.310(a), a "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected."  See Evans v. 
West, 12 Vet. App. 22, 29 (1998) (noting requirements for 
establishing service connection on a secondary basis).  Thus, 
in order to establish a secondary service connection claim, 
the veteran must show: (1) the existence of a current 
(secondary) disability; (2) the existence of a service-
connected disability; and (3) evidence that the service-
connected disability proximately caused the secondary 
disability.  38 C.F.R. § 3.310(a).  A veteran may also 
establish secondary service connection by demonstrating that 
his current (secondary) disability became aggravated or 
worsened by the already service-connected disease.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (holding that "when 
aggravation of a veteran's non-service-connected [secondary] 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 
(1996) ("Additional disability resulting from the aggravation 
of a non-service-connected [secondary] condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)").  If a veteran succeeds in establishing 
service connection for a secondary condition, "the secondary 
condition shall be considered a part of the original 
condition."  38 C.F.R. § 3.310(a).

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  71 Fed. Reg. 52744-52747 (Sept. 
7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).     

Hypertension

The service medical records do not reveal any findings 
attributed to hypertension.
The veteran's blood pressure reading at his November 1962 
induction examination was 100/76.  Subsequent physical 
examinations reveal blood pressure readings that fluctuated 
between 118/72 and 124/76.  At the veteran's March 1979 
separation examination, his blood pressure was 106/70.

There is no medical evidence of hypertension within one year 
of the veteran's separation from service in 1979 or for 
decades thereafter.

The veteran contends, in essence, that his diabetes caused or 
aggravated his hypertension.  Service connection is currently 
in effect for diabetes mellitus, type II, which is rated as 
20 percent disabling. 

Kaiser Permanente and VA treatment records from May 1998 to 
January 2004 reveal hypertension controlled by medication.

At his February 2004 VA examination, the veteran indicated 
that he had been diagnosed with hypertension in 
"approximately 1994."  He reported taking two medications 
for his hypertension.  His blood pressure fluctuated between 
125/84 and 132/103.  The doctor indicated that the veteran's 
hypertension "is not at least as likely as not" secondary 
to diabetes mellitus.  He noted that the veteran's 
hypertension was diagnosed approximately one year prior to 
the onset of diabetes.  

The Board determines that the evidence preponderates against 
the veteran's secondary service connection claim with respect 
to hypertension.  The record reflects that the veteran 
received a hypertension diagnosis as early as 1994, which was 
at least one year prior to the 1995 diagnosis of diabetes 
mellitus.  In the only competent opinion addressing the 
contended causal relationship, the VA examiner concluded that 
it was "not at least as likely as not" or less likely than 
not that the veteran's hypertension was caused or aggravated 
by his service-connected diabetes.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply and 
secondary service connection for hypertension is not 
warranted.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).
 





ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II is denied.

Service connection for hypertension as secondary to service-
connected diabetes is denied.


REMAND

Additional development is needed regarding the veteran's 
claim for service connection for disability of the lower 
extremities and feet, to include peripheral neuropathy and a 
skin rash.  38 C.F.R. § 19.9 (2007).  The relevant evidence 
is summarized below.

A September 2003 VA podiatry progress note indicates that the 
veteran complained of an "itching, pustular rash" on the 
plantar arch of his right foot.  He stated that it had been 
present for several months and had not responded to topical 
antifungals.  The examiner noted that the veteran was worried 
about foot infections, ulcerations, and amputations.  Upon 
examination, the examiner noted bilateral erythematous 
legions with scaley skin in a slipper distribution.  No 
claudication symptoms or pedal edema were noted.  There were 
several pustules on the medial arch of the right foot.  The 
veteran's nails were thick and discolored.  There was normal 
skin turgor, and no induration or nodules were noted.  Upon 
microscopic analysis, the pustular discharge revealed 
segmented hyphae.  The assessment included vesicular tinea 
pedis and onychomycosis.  A VA ambulatory care note two weeks 
later indicates that the blisters on the bottom of the 
veteran's feet were "much improved."  

A September 2003 Kaiser Permanente record indicates that the 
veteran had hyperpigmented macular lesions on his feet.  The 
assessment included foot dermatitis.  He was referred to the 
diabetic foot clinic.

An October 2003 Kaiser Permanente record indicates that the 
veteran submitted to a foot examination.  Upon examination of 
the right foot, the clinician noted palpable dorsalis pedis 
and posterior tibial pulses.  The skin was warm and dry.  The 
clinician noted onychomycosis and a diabetic foot ulcer.  
Upon examination of the left foot, the clinician noted 
palpable dorsalis pedis and posterior tibial pulses.  The 
skin was warm and dry.  The clinician noted onychomycosis.  
The assessment was onychomycosis, increased nail thickness, 
and "moderate risk."

A January 2004 VA progress note indicates "no change in 
sensation [with] monofilament feet."  There were no lesions 
on the veteran's feet.

At his February 2004 VA examination, the veteran reported 
that he first noticed leg and foot pain after a long drive in 
April 2003.  He reported daily foot and leg pains since June 
2003.  The veteran stated that the pain was located on the 
tops of his feet and in his toes.  He complained of a sharp 
pain lasting 15 to 30 seconds and periodic swelling in his 
feet and ankles.  The pain was relieved by moving and 
exercising his feet.  Upon examination, the doctor noted 
bilateral pes planus and venous discoloration on his lower 
legs.  There was a positive Homan's sign in both legs and 
minimal swelling.  Both the posterior tibial and dorsalis 
pedis pulses were easily palpated and rated 3/4.  Protective 
sensation was present in 10 of 10 sites on both feet.  
Vibratory sensation was positive at the medial malleoli and 
at the first metacarpal joint of both feet.  A venous 
ultrasound revealed good venous flow with no thrombi.  The 
doctor diagnosed venous stasis in the lower extremities.  He 
determined that the foot and leg pain "is not as least as 
likely as not" secondary to diabetes mellitus because the 
type of pain that the veteran described and the related 
symptoms "are more likely symptoms of venous insufficiency 
rather than diabetic neuropathy."  It is unclear whether the 
VA examiner reviewed the claims file.

A November 2004 VA progress note indicates that the veteran 
complained of severe itching in the arch of his right foot.  
The veteran denied any numbness or tingling.  Upon 
examination, the examiner noted mild stasis dermatitis 
changes, good pulses, and an inconsistent monofilament 
examination.  No lesions were noted.  The assessment included 
"?peripheral neuropathy vs. PVD 2/2 uncontrolled 
diabetes/TOB."  

A December 2004 VA progress note indicates that the veteran 
was referred to vascular surgery for a consultation.  Upon 
physical examination, the physician noted non palpable pulses 
in the feet, palpable popliteal pulses, and bilateral 
triphasic signals in the dorsalis pedis and posterior tibial.  
There was no evidence of arterial disease.

A December 2005 VA progress note indicates that the veteran 
"had a foot examination completed elsewhere [in 2005], which 
included checking foot sensations by monofilament" and nail 
trimming.  The veteran declined a diabetic foot referral.

                                                        
Analysis

The Board notes that while the February 2004 VA examination 
appears to rule out the existence of peripheral neuropathy, 
it is not clear whether the examiner reviewed the claims 
file.  Several months later another VA examiner gave an 
equivocal opinion concerning the existence of peripheral 
neuropathy.  There is also indication of peripheral vascular 
disease in the lower extremities in a November 2004 progress 
note, which raises a claim for secondary service connection 
for vascular disease.  In view of the foregoing, the Board 
finds that another medical examination must be obtained in 
order to confirm the presence of any disease in the lower 
extremities or feet and its relationship, if any, to the 
veteran's service-connected diabetes mellitus.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board also determines that updated medical data are 
needed to evaluate the veteran's claimed foot disorder fully 
and fairly.  The most recent Kaiser Permanente records are 
from November 2003.  However, recent VA records indicate that 
the veteran received a foot examination from a private 
provider in 2005.  Such relevant medical evidence must be 
secured and associated with the claims file.  38 C.F.R. 
§ 3.159(c)(1).



Accordingly, the case is REMANDED for the following action:

1. Ensure compliance with the duties to 
notify and assist provisions in 38 
U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2006), to include 
sending an updated VCAA letter that (1) 
asks the veteran to provide VA with all 
pertinent evidence not already on file 
that is held in his possession, and (2) 
includes notification that a disability 
rating and an effective date for the 
award of benefits will be assigned if 
service connection is awarded for skin 
disease, neuropathy or vascular disease 
of either lower extremity or foot, and 
explain how a rating and an effective 
date would be determined.

2. Once a signed release is received 
from the veteran, obtain outstanding 
private treatment records from Kaiser 
Permanente from December 2003.  A copy 
of any negative response(s) should be 
included in the claims file.

3. The AMC/RO must afford the veteran a 
VA examination for the purpose of 
determining the nature and etiology of 
any skin disease, neuropathy or 
vascular disease of either lower 
extremity or foot that may be present.  
The examination must include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and 
any and all diagnostic testing, 
including X-rays, deemed necessary.

If and only if there is a current 
diagnosis of a skin disease, neuropathy 
or vascular disease of either lower 
extremity or foot, the examiner is 
asked to furnish a professional medical 
opinion and supporting rationale as to 
the following question:

Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's skin disease, neuropathy 
or vascular disease of either lower 
extremity or foot was caused or 
aggravated by his service-connected 
diabetes mellitus?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The examiner is also informed that 
aggravation for legal purposes is 
defined as a chronic worsening of the 
underlying disability versus a 
temporary flare up of symptoms.  It 
represents a permanent increase in 
severity, beyond its natural 
progression.

The examiner is requested to provide a 
rationale for any opinion provided.  

The claims folder and a copy of this 
remand should be made available to the 
clinician for review. 

4. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SOC, the AMC/RO 
must adjudicate the veteran's claims 
for service connection for a skin 
disease, neuropathy and vascular 
disease of the lower extremities and 
feet as secondary to his service-
connected diabetes mellitus.  38 C.F.R. 
§ 3.310(a); 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006) (to be codified at 38 
C.F.R. 
§ 3.310(b)); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If any part of 
the remaining appeal is denied, the 
AMC/RO should issue an appropriate SSOC 
and provide an opportunity to respond.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


